FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2021

                                     No. 04-21-00186-CR

                                     Adelida TREVINO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-204-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
         The State’s brief was originally due December 15, 2021. On December 15, 2021, the
State filed a motion requesting an extension of time to file the brief until February 13, 2022.
After consideration, we GRANT the motion and ORDER the State to file its brief by February
14, 2022.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court